Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/2022 was filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 objected to because of the following informalities:
Claim 3 recites “the plurality of signal pathways”, which should read “the plurality of disabled signal pathways”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 11, 14-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson US 2021/0191725.
[CLM 1]
1. A method, comprising:
in response to a change in an operating parameter of a processing unit, modifying a signal pathway to a processing circuit component of the processing unit; and
communicating with the processing circuit component via the signal pathway.
	Claim 1 contains contingent limitation, in response to a change in an operating parameter of a processing unit, modifying a signal pathway to a processing circuit component of the processing unit. That is, modifying a signal pathway only occurs if condition in response to a change in an operating parameter of a processing unit is met. Accordingly, the step is not required to be performed as per MPEP 2111.04.

	Carlson teaches communicating with the processing circuit component via the signal pathway (communicating on an RC delay dominated signal pathway [0031], e.g. between pipeline stages [Figs. 10, 12] or between any circuits of [Fig. 1B]).

	For purposes of expediting prosecution, further consideration is provided:
	Carlson further teaches:
in response to a change in an operating parameter of a processing unit, modifying a signal pathway to a processing circuit component of the processing unit; and
Detecting operating frequency change 1410, and subsequently modifying a signal pathway of a processor pipeline by determining if timing margin is sufficient [Figs. 14-15].
See, e.g. [Figs. 10, 12], where a signal pathway to the stage after FF3 may bypass stage FF3 based on a bypass signal bypass_sel[1]. Timing margin may be based on dynamic factors including temperature, process variation, etc. [0075]. Hence, Carlson discloses dynamically modifying a signal pathway in response to changing frequency and (timing) delay at run time. 

[CLM 3]
3. The method of claim 1, further comprising:
in response to the change in the operating parameter, selecting the signal pathway for modifying from a plurality of disabled signal pathways, wherein:
the selected signal pathway has the shortest length of the plurality of disabled signal pathways, and
the processing circuit component is one of a plurality of processing circuit components each coupled to a functional unit of the processing unit by one of the plurality of signal pathways.
	Claim 3 further modifies or adds to the contingent limitation of claim 1: in response to the change in the operating parameter, selecting the signal pathway for modifying from a plurality of disabled signal pathways, wherein: the selected signal pathway has the shortest length of the plurality of disabled signal pathways. However, modifying a signal pathway only occurs if condition in response to a change in an operating parameter of a processing unit is met. Accordingly, the step is not given required to be performed as per MPEP 2111.04. Further, the wherein clause does not require steps to be performed, and is also not required.

	Carlson further teaches:
wherein…the processing circuit component is one of a plurality of processing circuit components each coupled to a functional unit of the processing unit by one of the plurality of signal pathways (allocator unit coupled to execution units [Fig. 1B]).

[CLM 4]
4. The method of claim 1, further comprising:
when the change in the operating parameter is an increase in the operating parameter, 
copying data from the processing circuit component; and
modifying the signal pathway by disabling the signal pathway to the processing circuit component.
	Claim 4 further modifies or adds to the contingent limitation of claim 1: when the change in the operating parameter is an increase in the operating parameter, copying data from the processing circuit component; and modifying the signal pathway by disabling the signal pathway to the processing circuit component. However, copying data and modifying a signal pathway only occur if condition in response to a change in an operating parameter of a processing unit is met, and further when the change in the operating parameter is an increase in the operating parameter. Accordingly, the steps are not required to be performed as per MPEP 2111.04.
	Moreover, with regard to when the change in the operating parameter is an increase in the operating parameter, Carlson discloses accounting for changes, i.e. increases and decreases, in factors such as temperature are accounted for in determining whether to modify the signal pathway [Carlson, 0075], e.g. enabling or disabling bypasses [0019].

[CLM 5]
5. The method of claim 1, wherein: the processing circuit component comprises a cache region coupled with a cache device in the processing unit.
	Carlson claim 1, and further teaches the processing circuit component comprises a cache region coupled with a cache device in the processing unit (processor comprises memory unit 170 [Fig. 1B], e.g. of a processor 300 [Fig. 3]).

[CLM 7]
7. The method of claim 1, further comprising:
prior to the change in the operating parameter, communicating one or more instructions from a dispatch unit to a first set of one or more functional units, wherein:
the processing circuit component comprises a second set of one or more functional units, the signal pathway couples the dispatch unit with the second set of one or more functional units, and the signal pathway is longer than a signal pathway between the dispatch unit and any of the first set of functional units, and the method further comprises communicating one or more instructions from the dispatch unit to the second set of functional units via the signal pathway.
It is noted that claim 7 does not specifically require the communication with the second set of functional units to be performed after the signal pathway is modified. Rather, communication could be performed between the dispatch unit and both sets of functional units irrespective of the modification. Further, it is not stated that the sets of functional units are independent. In addition, the claim does not require that communications between the dispatch unit and the first set of functional units to cease.

Carlson further teaches prior to the change in the operating parameter, communicating one or more instructions from a dispatch unit to a first set of one or more functional units (“execution engine unit 150 includes the rename/allocator unit 152 coupled to a retirement unit 15 and a set of one or more scheduler unit(s) 156” [0029]. An allocator unit 152 constitutes a dispatch unit for providing decoded instructions, e.g. micro-ops, microinstructions, other instructions, etc. to one or more schedulers [0028][Fig. 1B]. The “scheduler unit(s) 156” are coupled to “physical register file(s) unit(s) 158”, each register file unit for a particular data type and coupled to corresponding “execution cluster(s) 160” comprising “execution units 162” to perform “various operations (e.g., shifts, addition, subtraction, multiplication)” [0029]. Therefore, the disclosed allocator unit 152 communicates instructions to a first set of one or more functional units (“execution cluster(s) 160 includes a set of one or more execution units 162” [0029]), e.g. via a signal pathway comprising scheduler(s) 156 and physical register files unit(s) 158.
A scheduler, physical register file, and execution cluster comprising multiple execution units may represent a pipeline [0029].
the processing circuit component comprises a second set of one or more functional units (second execution cluster comprising execution units [0029], e.g. for another type of data or operation), the signal pathway couples the dispatch unit with the second set of one or more functional units (applying bypass to a pipeline connecting the allocator and the execution cluster [Fig. 14]), and the signal pathway is longer than a signal pathway between the dispatch unit and any of the first set of functional units (as part of enabling a bypass path, compare output of a circuit pathway and a modified replica circuit pathway 1520 [Fig. 15], where the replica circuit pathway may be shorter than the original circuit pathway [0088]), and the method further comprises communicating one or more instructions from the dispatch unit to the second set of functional units via the signal pathway (allocator unit and execution clusters may be coupled by RC dominated signal pathway: “Note that any of the circuits shown in FIG. 1B may be coupled together via interconnects or other data path circuitry having a plurality of pipeline stages that are implemented with RC delay dominated paths. Instead, circuitry in core 190 such as execution clusters 160 and other circuits within front end unit 130 and execution engine unit 150 may include logic gate delay dominated paths. With such arrangement, data path circuitry with these RC delay dominated paths may be dynamically controlled based on operating frequency to dynamically reconfigure the one or more pipeline stages when timing margin is available. In contrast, circuitry having logic gate delay dominated paths may be statically configured as to any included pipeline stages, regardless of operating frequency.” [0031]; therefore, in an embodiment, allocator 152 is coupled to an execution cluster via an RC delay dominated signal path subject to optimization via the disclosed bypassing mechanism).

[CLM 8]
8. The method of claim 1, further comprising:
prior to modifying the signal pathway, generating a first output using successive pipeline stages of the processing unit in a first number of cycles; and
after modifying of the signal pathway, generating a second output using the successive pipeline stages in fewer than the first number of cycles, wherein the signal pathway bypasses one or more pipeline latches between the successive pipeline stages by coupling logic in the successive pipeline stages.
Claim 8 further modifies or adds to the contingent limitation of claim 1: after modifying of the signal pathway, generating a second output using the successive pipeline stages in fewer than the first number of cycles, wherein the signal pathway bypasses one or more pipeline latches between the successive pipeline stages by coupling logic in the successive pipeline stages.
However, generating the second output only occurs if conditions after modifying of the signal pathway and hence in response to a change in an operating parameter of a processing unit are met. Accordingly, the step is not required to be performed as per MPEP 2111.04.
Carlson teaches prior to modifying the signal pathway, generating a first output using successive pipeline stages of the processing unit in a first number of cycles (for a section of the pipeline 1210, prior to bypass enable at 12400, an input starting at stage 12201 requires 3 cycles to reach the stage after 12400 [Fig. 12]); and
after modifying of the signal pathway, generating a second output using the successive pipeline stages in fewer than the first number of cycles (after bypass enable, length of pipeline 1210 is shortened by one stage “FF3” and thus the pipeline generates output to the stage after 12400 in 2 cycles [Fig. 12]), wherein the signal pathway bypasses one or more pipeline latches between the successive pipeline stages by coupling logic in the successive pipeline stages (FF3 is bypassed after bypass_sel[1] is enabled [Fig. 12]).

[CLM 11]
11. A computing device, comprising:
a controller circuit configured to, in response to a change in an operating parameter of a processing unit, modify a signal pathway to a first processing circuit component of the processing unit; and
a second processing circuit component configured to communicate with the first processing circuit component via the signal pathway.
	Carlson discloses a computing device, comprising:
	An integrated circuit comprising a processor [0019; 0021]; see also [0001-0002][Figs. 1-7].
a controller circuit configured to, in response to a change in an operating parameter of a processing unit, modify a signal pathway to a first processing circuit component of the processing unit; and
Detecting operating frequency change 1410, and subsequently modifying a signal pathway of a processor pipeline if timing margin is sufficient [Figs. 14-15]. See e.g. [Fig. 12], where signal pathway to the stage after FF3 may bypass stage FF3 based on a bypass signal bypass_sel[1].
a second processing circuit component configured to communicate with the first processing circuit component via the signal pathway.
	Communicating between different pipeline stages using a signal pathway based on which bypass paths are enabled/disabled [Fig. 12]. See e.g. MUX 1240 bypassing FF3 based on control signal Bypass_sel[1].

[CLM 14]
14. The computing device of claim 11, wherein:
the second processing circuit component comprises a dispatch unit configured to communicate one or more instructions to a first set of one or more functional units prior to the change in the operating parameter;
the first processing circuit component comprises a second set of one or more functional units; and
the dispatch unit is further configured to communicate one or more instructions to the second set of functional units via the signal pathway after the change in the operating parameter.
It is noted that claim 14 does not recite that the signal pathway to the second set is longer than the signal pathway to any element of the first set, as in corresponding method claim 7. Claim 14 further does not preclude the dispatch unit being configured to communicate to each set of functional units both before and after the change in the operating parameter.
	Carlson teaches claim 11, wherein:
the second processing circuit component comprises a dispatch unit configured to communicate one or more instructions (allocator unit 152 [0028-0029]; [Fig. 1B]) to a first set of one or more functional units prior to the change in the operating parameter (execution cluster comprising execution units [0029]); 
the first processing circuit component comprises a second set of one or more functional units (execution cluster comprising execution units [0029]; there may be plural execution clusters, based on whether separate pipelines are provided for different types of data or operations [0029]); and
the dispatch unit is further configured to communicate one or more instructions to the second set of functional units via the signal pathway after the change in the operating parameter (a pipeline may be optimized by use of a bypass in response to a change in operating frequency [Fig. 14], where the pipeline may refer to an execution pipeline of [0029] receiving instructions output from decode unit 140 and distributed by allocator unit 152 [0028-0029][Fig. 1B]).

[CLM 15]
15. The computing device of claim 11, further comprising:
a plurality of successive pipeline stages configured to, prior to modifying the signal pathway, generate a first output in a first number of cycles; and
after modifying of the signal pathway, generate a second output in fewer than the first number of cycles, wherein:
the first processing circuit component comprises logic in a first pipeline stage of the successive pipeline stages, the second processing circuit component comprises logic in a second pipeline stage of the successive pipeline stages, and the signal pathway bypasses one or more pipeline latches between the successive pipeline stages.
	As a general matter, Carlson discloses configurable bypassing [0073-0076] where individual stages of the pipeline may be bypassed, thus decreasing the number of cycles required to traverse the pipeline. First, consider a section of the pipeline:
	Carlson teaches claim 11, further comprising:
a plurality of successive pipeline stages configured to, prior to modifying the signal pathway, generate a first output in a first number of cycles (for a section of the pipeline 1210, prior to a bypass being enabled at 12400, an input starting at stage 12201 requires 3 cycles to reach the stage after 12400 [Fig. 12]); and
after modifying of the signal pathway, generate a second output in fewer than the first number of cycles (after bypass enable, length of pipeline 1210 is shortened by one stage “FF3” and thus the pipeline generates output to the stage after 12400 in 2 cycles [Fig. 12]), wherein:
the first processing circuit component comprises logic in a first pipeline stage of the successive pipeline stages (the section of pipeline before a first bypassed stage e.g. FF3 [Fig. 12]), the second processing circuit component comprises logic in a second pipeline stage of the successive pipeline stages (the section of pipeline after 12400 [Fig. 12]), and the signal pathway bypasses one or more pipeline latches between the successive pipeline stages (FF3 is bypassed after bypass_sel[1] is enabled [Fig. 12]).
	Hence, the first section of the pipeline may be shortened by a number of bypassed pipeline stages. Hence, the signal pathway with enabled bypasses produces output in fewer cycles than the signal pathway with disabled bypasses.

	Similar reasoning applies when considering the full pipeline. The full pipeline comprises n stages and generates output from input in n cycles. After enabling a number of bypasses as in [0080-0082], the number of pipeline stages decreases, and hence fewer cycles are required to traverse the pipeline.

[CLM 18]
18. A computing system, comprising:
a processing unit; and
a controller circuit coupled with the processing unit and configured to, in response to a change in an operating parameter of a processing unit, modify a signal pathway from a first processing circuit component of the processing unit to a second processing circuit component, wherein the first processing circuit component configured to communicate with the second processing circuit component via the signal pathway.
	Claim 18 is rejected on similar grounds as claim 11, as it is the computing system of claim 11. Claim 18 further recites a processing unit (processor comprising the pipeline stages of [Carlson, Fig. 12] as described in [Carlson, 0019]), first processing circuit component and second processing circuit component linked by the signal pathway (portions of the pipeline coupled by a normal signal path and a bypass signal path [Fig. 12]).

[CLM 20]
20. The computing system of claim 18, further comprising:
a memory device coupled with the processing unit, wherein the first processing circuit component comprises a portion of the memory device.
Carlson teaches claim 18, and further teaches a memory device coupled with the processing unit, wherein the first processing circuit component comprises a portion of the memory device (memory 440 is coupled to processor 410 [Fig. 4], and the pipeline may be for memory access [0029], and “any of the circuits shown in FIG. 1B may be coupled via interconnects or other data path circuitry having a plurality of pipeline stages that are implemented with RC delay dominated paths…data path circuitry with these RC delay dominated paths may be dynamically controlled based on operating frequency to dynamically reconfigure the one or more pipeline stages when timing margin is available.” [0031][Fig. 1B]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claim 1 above, respectively, and further in view of Koskinen US 2022/0382581.
[CLM 2]
2. The method of claim 1, wherein: the change in the operating parameter is a decrease in an operational temperature of the processing unit; and modifying the signal pathway comprises enabling the signal pathway.
	Claim 2 further modifies or adds to the contingent limitation of claim 1: the change in the operating parameter is a decrease in an operational temperature of the processing unit; and modifying the signal pathway comprises enabling the signal pathway. However, modifying a signal pathway only occurs if condition in response to a change in an operating parameter of a processing unit is met. Accordingly, the step is not required to be performed as per MPEP 2111.04. 
	For purposes of expediting prosecution further consideration is given:
	Carlson teaches claim 1, and further discloses modifying the signal pathway comprises enabling the signal pathway (enabling a bypass path between pipeline stages [Fig. 12]).
	While Carlson alludes to consideration of temperature in ascertaining whether timing margin is sufficient, Carlson is silent to specific details regarding how to account for temperature.
Where Carlson is silent, Koskinen discloses the change in the operating parameter is a decrease in an operational temperature of the processing unit (“detected change in temperature” [0048]). The detected change in temperature is related to potential problems with timing margin – “In general, achieving or crossing some threshold temperature of the microelectronic circuit may mean that timing events become more probable, due to the physical effects that temperature has on the propagation of signals on the processing paths. Particularly awkward would be a situation in which the temperature went far beyond the threshold during a period of low processing activity, so that with the resulting combination of operating voltage, clock frequency, and temperature the probability of timing events was unacceptably high: as soon as more payload data would appear for processing, multiple timing events could occur and cause problems.” [0048].
Koskinen evidences that detecting temperature, as well as the effects of a rising temperature, decrease timing margin. Similarly, a decreasing temperature would be understood as increasing timing margin.
	Carlson’s assessment of whether sufficient timing margin is present includes consideration of the effects of temperature [0075]. Therefore, the skilled artisan would have understood that a change in operational temperature affects timing margin, and more specifically, would increase with decreasing temperature and decrease with increasing temperature as shown by Koskinen.
Therefore, combining Carlson’s assessment of timing margin which vaguely accounts for temperature with Koskinen’s more specific disclosure regarding the effect of temperature on timing and method of detecting when temperature changes to a sufficient degree, would have yielded predictable results because the effects of temperature on timing margin were known – e.g., monitoring for changes in current operating temperature to account for the effect of temperature on whether sufficient timing margin exists to use a bypass signal path.
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine Koskinen’s temperature change detection with Carlson’s assessment of timing margin to produce timing margin assessments which account for temperature variations, and the results would have been predictable as above.

[CLM 12]
12. The computing device of claim 11, wherein: the change in the operating parameter is a decrease in an operational temperature of the processing unit; and the controller circuit is configured to modify the signal pathway by enabling the signal pathway.
	The combination teaches claim 11. Carlson further identifies that “sufficient timing margin” 1460 as a requirement for modifying a signal pathway. In other words, if sufficient timing margin exists, the signal pathway may be altered. 
Where Carlson is silent, 	Koskinen US 2022/0382581 (having priority to 10/18/2019 via PCT/FI2019/05074) discloses:
wherein: the change in the operating parameter is a decrease in an operational temperature of the processing unit; and the controller circuit is configured to modify the signal pathway by enabling the signal pathway.
Hardware executing software for:
“input information that first triggered the execution of the decision-making algorithm involved information about a detected change in temperature...achieving or crossing some threshold temperature of the microelectronic circuit may mean that timing events become more probable, due to the physical effects that temperature has on the propagation of signals on the processing paths…resulting combination of operating voltage, clock frequency, and temperature the probability of timing events was unacceptably high…multiple timing events could occur and cause problems…if there was a lot of processing going already when the threshold temperature was reached, the normal processing of payload data would already produce the timing events if any were to occur. The system would thus get an early warning that temperature was about to cause problems, and could react by e.g. increasing operating voltage and/or decelerating clock frequency to counteract for the effects of temperature.” 0048].
Controlling/throttling with consideration of temperature, power, frequency, voltage, and performance [0066].

Koskinen generally discloses a system and methods pertaining to testing pathways of a microelectronic circuit [0003-0004]. Koskinen teaches that changes in an operating parameter of an integrated circuit, e.g. temperature, voltage, or frequency, beyond certain bounds may cause timing events [0002], e.g. a timing violation [0020].
Koskinen further discloses circuitry to detect a change in an operating parameter, e.g. temperature, that may cause timing violations. In response to detecting the change, another parameter may be adjusted to counteract the effects of the change [0048]. The excitation may include any combination of values for operating voltage, frequency of triggering signal (a clock), or length of a timing event detection window [0070]. 
Accordingly, Koskinen discloses a method for assessing timing margin: detecting temperature changes, computing probability of timing events based on the temperature and one or more other operating parameters, and adjusting one or more operating parameters, e.g. changing the frequency or operating voltage [0070; 0073], to ensure timing constraints are maintained despite the change in temperature if the timing margin is insufficient [0069-0073].
Further, it is established that timing margin is dependent on temperature – it is apparent that temperature, upon reaching or cross a temperature threshold causes margin to decrease and hence timing events to be more probable [Koskinen, 0048], and such effects could be tested via known methods, e.g. computation [Koskinen, 0069-0073] or simulation in a replica circuit [Carlson, 0075]. Moreover, Carlson also discloses that temperature affects the timing margin of the path [0075]. 
Accordingly, modifying Carlson’s step 1460 for assessing timing margin [0086] to account for the effects of temperature, as contemplated by Carlson and disclosed more specifically by Koskinen, on said timing margin would likely have yielded predictable results.
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to monitor temperatures for changes, and to record the temperatures for use in assessing timing margin (e.g., by testing different combinations of operating parameters of the circuit [Koskinen, 0048; 0069-0073]) as disclosed by Koskinen as part of Carlson’s step of determining whether timing margin is sufficient to allow bypassing, and the results would have been predictable as above.

[CLM 19]
19. The computing system of claim 18, wherein:
the change in the operating parameter is a decrease in an operational temperature of the processing unit;
the computing system further comprises a set of one or more temperature sensors configured to indicate the change to the controller circuit; and
the second processing circuit component resides on a different integrated circuit die than the first processing circuit component.
	The combination teaches claim 18, and further discloses a core coupled to an on-die interconnect network 202 [Carlson, 0037]. Interconnect networks may be implemented using pipelines with bypass mechanisms [Carlson, 0031]. Koskinen further teaches the change in the operating parameter is a decrease in an operational temperature of the processing unit (change in temperature [Koskinen, 0048] affects timing margin);
the computing system further comprises a set of one or more temperature sensors configured to indicate the change to the controller circuit (detecting a change in temperature [Koskinen, 0048] or monitoring temperature [Koskinen, 0066] requires a sensor); and
Hence, Koskinen teaches the use of temperature sensors to detect changes in temperature and corresponding effects on timing margin [0048, 0069-0073], which pertain to the sufficiency of timing margin with regard to deciding whether to bypass pipeline stages [Carlson, Fig. 14].
While Carlson does not specify whether memory 170 [Fig. 1B] or memory 440 [Fig. 4] are specifically on a different die, implementation of circuits on dies was known in the art [Carlson, 0037]. Where the difference amounts to making existing elements separate or integral, the differences are likely obvious, see MPEP 2144.04.
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to implement memory 170 or memory 440 on a separate die than the processor, as the differences amount to making the processor and memory separable [MPEP 2144.04].

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claim 1 above, in further view of Zhou’s “Temperature-Aware DRAM Cache Management—Relaxing Thermal Constraints in 3-D Systems”.
[CLM 6]
6. The method of claim 1, further comprising:
identifying a memory die for enabling based on a position of the memory die in a memory stack coupled with the processing unit; and
in response to the change in the operating parameter, enabling the memory die by supplying power to the memory die, wherein the processing circuit component comprises a memory device residing on the memory die.
Claim 6 further modifies or adds to the contingent limitation of claim 1: in response to the change in the operating parameter, enabling the memory die by supplying power to the memory die, wherein the processing circuit component comprises a memory device residing on the memory die. However, enabling the memory die only occurs if condition in response to a change in an operating parameter of a processing unit is met. Accordingly, the step is not required to be performed as per MPEP 2111.04.

	Carlson teaches claim 1. Where Carlson is silent, Zhou’s “Temperature-Aware DRAM Cache Management—Relaxing Thermal Constraints in 3-D Systems” teaches identifying a memory die for enabling based on a position of the memory die in a memory stack coupled with the processing unit (identifying memory die to enable or disable, “Increased die temperature reduces data rentetion time in DRAM, requiring higher refresh rate to avoid data corruption” [P1973, C2], based on its position in a 3D stack [Fig. 1a] and proximity to CPU logic and heat sinks [P1974, C1]).
Zhou discloses that employing 3D stacked memory and logic provides bandwidth benefits which enable reductions in circuit delays [P1973, C1]. Such stacks suffer more from uneven temperature distributions which cause memory dies [P1974, C1]. Rather than throttle the processor, Zhou proposes to selectively disable and enable portions of the memory stack, specifically memory dies which are close to the processor or not close to the cooling system, in order to avoid performance impacts [P1974, C1]. Hence, Zhou discloses enabling portions of the memory stack when temperatures are low, and disabling portions of the memory stack when temperatures are high, in order to avoid using portions of memory which are adversely affected by temperature.
Following similar logic, and in view of expected temperatures on the memory stack [Fig. 2], it is apparent that DRAM 1 adjacent to the processor die is the portion of memory having the highest temperature [Fig. 1]. Therefore, the skilled artisan would have reasoned that memory die DRAM 1 is most likely to suffer from adverse effects from high temperatures.
Although Zhou does not specifically discuss disabling at the granularity of memory dies, instead discussing disabling on a finer per-bank basis [Fig. 4][P1976-1977], the disclosure as a whole nevertheless teaches the broader technique of disabling portions of the stack based on the temperature thereof. A memory die is a recognizable portion of the stack having corresponding temperature data [Fig. 2], and therefore would have been recognizable to the skilled artisan as a structure to apply the selective enable and disable mechanisms to for the purpose of avoiding use of hot portions of DRAM.
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to implement the processor and memory of the combination as a 3D stack, and to further selectively enable and disable portions, such as memory dies, based on the temperature of the portion of the stack as disclosed by Zhou in order to maintain high performance for the processor while avoiding higher power consumption from increased refresh rates in the DRAM ordinarily necessitated by the temperature gradient on the stack.

[CLM 13]
13. The computing device of claim 11, wherein: the processing circuit component comprises additional memory coupled with the processing unit; and the second processing circuit component comprises a controller device configured to store data in the additional memory via the signal pathway.
	Carlson teaches claim 11. Where Carlson is silent, Zhou teaches the processing circuit component comprises additional memory coupled with the processing unit (a 3D stack where additional memory is coupled to the processor [Fig. 1]; where additional memory is disabled at high operating temperatures and enabled in response to a decrease in operating temperature [Zhou, P1974, C1-2]); and the second processing circuit component comprises a controller device configured to store data in the additional memory via the signal pathway (the processor and memory are coupled via a logic layer for managing input and output to the memory dies [Zhou, Fig. 1 P1975]).
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to implement the processor and memory of Carlson in a 3D stack, and to further manage storage of data to the additional memory stacked on top, in order to provide additional memory resources at high bandwidth to the processor [Zhou, P1973, C1].	

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claim 1 above, in further view of Glasco US 2003/0182509.
[CLM 9]
9. The method of claim 1, further comprising:
prior to the change in the operating parameter, performing a first set of cache coherency checks using a directed probe messaging protocol; and
after the change in the operating parameter, performing a second set of cache coherency checks using a broadcast messaging protocol over the signal pathway.
Claim 9 further modifies or adds to the contingent limitation of claim 1: after the change in the operating parameter, performing a second set of cache coherency checks using a broadcast messaging protocol over the signal pathway.
However, performing the second set of checks only occurs if condition in response to a change in an operating parameter of a processing unit is met. Accordingly, the step is not required to be performed as per MPEP 2111.04.
Where Carlson is silent, Glasco US 2003/0182509 discloses the use of probing to maintain cache coherency in a multiple processor system [0038]. Accordingly, Glasco teaches prior to the change in the operating parameter, performing a first set of cache coherency checks using a directed probe messaging protocol (“Speculative probing is used to increase the efficiency of accessing data in a multiple processor, multiple cluster system. A mechanism for eliciting a response from a node to maintain cache coherency in a system is referred to herein as a probe…A response to a probe can be directed to the source or target of the initiating request. Any mechanism for sending probes to nodes associated with cache blocks before a request associated with the probes is received at a serialization point is referred to herein as speculative probing” [0038]).
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine known methods of maintaining cache coherency between plural cores as disclosed by Glasco to the multi-core system of Carlson in order to increase efficiency of data accesses [0038].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claim 1 above, respectively, and further in view of Shoemaker US 2014/0140156 and Yoshida US 5,928,365.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claim 11 above, respectively, and further in view of Shoemaker US 2014/0140156 and Yoshida US 5,928,365.
[CLM 10]
10. The method of claim 1, further comprising:
when the change in the operational parameter is a decrease in an operational temperature, changing a rate of a refresh signal applied to a dynamic random access memory (DRAM) device; and 
applying the refresh signal to the one or more portions of the DRAM device based on metadata describing data stored in the one or more portions, wherein the change in the operating parameter is a decrease in an operational temperature of the DRAM device.
Claim 10 further modifies or adds to the contingent limitation of claim 1: when the change in the operational parameter is a decrease in an operational temperature, changing a rate of a refresh signal applied to a dynamic random access memory (DRAM) device. The step of changing a rate of a refresh signal is therefore not required to be performed to practice the invention as per MPEP 2111.04. However, for purposes of expediting prosecution, it is fully considered below.

Carlson teaches claim 1. Where Carlson is silent, Shoemaker US 2014/0140156 discloses: when the change in the operational parameter is a decrease in an operational temperature, changing a rate of a refresh signal applied to a dynamic random access memory (DRAM) device; and
applying the refresh signal to the one or more portions of the DRAM device {based on metadata describing data stored in the one or more portions}, wherein the change in the operating parameter is a decrease in an operational temperature of the DRAM device:
“the controller may estimate thermal conditions of different areas of the memory stack based on the collected thermal data from the thermal sensors and the location of the thermal sensors 420. In some embodiments, the controller may determine a recommended refresh rate for each of multiple portions of the memory stack based on the estimated thermal conditions and memory stack performance characteristics 425, such as data regarding necessary refresh rates for memory elements at certain temperatures.” [0036]
“collecting temperature data from one or more thermal sensors in a logic chip, the logic chip being coupled with a memory stack; estimating thermal conditions of the memory stack based on the collected temperature data and a location of each of the one or more thermal sensors; determining a recommended refresh rate for each of one or more portions of the memory stack; and upon determining that a refresh rate of a portion of the memory stack is different than a recommended refresh rate, adjusting the refresh rate for the portion of the memory stack.” [CLM 13]
Shoemaker indicates that DRAM data retention times are affected by the operating temperature [0018]. Performing a refresh consumes power. When temperatures rise, for example, more frequent refresh rates are necessary to maintain the integrity of data in DRAM [0004]. Similarly, when temperatures fall, less frequent refresh rates may be used to save power [0018].
Hence, Shoemaker teaches changing a rate of a refresh signal applied to a DRAM chip based on a change in the operating temperature. It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to decrease the rate of a refresh signal applied to the DRAM in response to a decrease in operating temperature in order to reduce power consumption while maintaining data integrity.

However, while Shoemaker discloses adjusting the refresh rate of a memory module based on measurements of temperature, Shoemaker is silent to further considering metadata describing the data stored in the portion of memory when applying a refresh signal to the DRAM device, and hence does not teach applying the refresh signal to the one or more portions of the DRAM device based on metadata describing data stored in the one or more portions.
Where Shoemaker is silent, Yoshida US 5,928,365 teaches applying the refresh signal to the one or more portions of the DRAM device based on metadata describing data stored in the one or more portions, wherein the change in the operating parameter is a decrease in an operational temperature of the DRAM device (selectively stopping a refresh signal for a portion of DRAM that is unused or containing only invalid data, according to metadata comprising a state of allocation and release of memory regions [CLM 17-18][C8, L45-64]. A stopped refresh signal may be construed as a signal to not perform refresh, e.g. to refresh at a rate of zero.
“the state of allocation and release of the memory region on the main memory with respect to the application program 101 is checked in cooperation with the memory management unit 104 of the operating system, and according to this memory region state, the memory bank with all its memory regions unused, that is, the memory bank with contains no memory region which is still allocated to the application program 101 and utilized as valid one, is determined. Then, the power supply with respect to that determined memory bank is stopped so that the power is supplied only with respect to the other memory banks. Consequently, it becomes possible to dynamically control the power supply with respect to the main memory according to the state of utilization of the main memory by the application program 101. Even in a case where the data write is carried out once, the power supply to the corresponding memory bank will be shut off when that data is invalidated. Thus, it is possible to realize the power management suitable for the power saving in the portable information terminal.” [C8, L45-64].
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to further control the application of the refresh signal to the DRAM of the combination of Carlson and Shoemaker based further on metadata indicating the state of data in a DRAM bank as disclosed by Yoshida in order to further save power when the bank contains invalid data, as it is understood that banks of invalid data do not need to have their contents maintained.

[CLM 17]
17. The computing device of claim 11, further comprising:
a memory controller configured to:
in response to the change in the operating parameter, change a rate of a refresh signal applied to a dynamic random access memory (DRAM) device, and apply the refresh signal to the one or more portions of the DRAM device based on metadata describing data stored in the one or more portions, wherein the change in the operating parameter is a decrease in an operational temperature of the DRAM device.
Carlson teaches claim 11. Where Carlson is silent, Shoemaker US 2014/0140156 discloses:
a memory controller configured to:
	(“memory controller” [Shoemaker, ABST]) for controlling a refresh rate of a DRAM [Shoemaker, 0002-0004, 0017].
in response to the change in the operating parameter, change a rate of a refresh signal applied to a dynamic random access memory (DRAM) device, and apply the refresh signal to the one or more portions of the DRAM device based on metadata describing data stored in the one or more portions, wherein the change in the operating parameter is a decrease in an operational temperature of the DRAM device.
“the controller may estimate thermal conditions of different areas of the memory stack based on the collected thermal data from the thermal sensors and the location of the thermal sensors 420. In some embodiments, the controller may determine a recommended refresh rate for each of multiple portions of the memory stack based on the estimated thermal conditions and memory stack performance characteristics 425, such as data regarding necessary refresh rates for memory elements at certain temperatures.” [0036]
“collecting temperature data from one or more thermal sensors in a logic chip, the logic chip being coupled with a memory stack; estimating thermal conditions of the memory stack based on the collected temperature data and a location of each of the one or more thermal sensors; determining a recommended refresh rate for each of one or more portions of the memory stack; and upon determining that a refresh rate of a portion of the memory stack is different than a recommended refresh rate, adjusting the refresh rate for the portion of the memory stack.” [CLM 13]
Shoemaker indicates that DRAM data retention times are affected by the operating temperature [0018]. Performing a refresh consumes power. When temperatures rise, for example, more frequent refresh rates are necessary to maintain the integrity of data in DRAM [0004]. Similarly, when temperatures fall, less frequent refresh rates may be used to save power [0018].
Hence, Shoemaker teaches changing a rate of a refresh signal applied to a DRAM chip based on a change in the operating temperature.
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify Carlson’s memory controller [0040] to decrease the rate of a refresh signal applied to the DRAM in response to a decrease in operating temperature as taught by Shoemaker in order to reduce power consumption while maintaining data integrity.

However, while Shoemaker discloses adjusting the refresh rate of a memory module based on measurements of temperature, Shoemaker is silent to further considering metadata describing the data stored in the portion of memory when applying a refresh signal to the DRAM device, and hence does not teach applying the refresh signal to the one or more portions of the DRAM device based on metadata describing data stored in the one or more portions.
Where Shoemaker is silent, Yoshida US 5,928,365 teaches applying the refresh signal to the one or more portions of the DRAM device based on metadata describing data stored in the one or more portions, wherein the change in the operating parameter is a decrease in an operational temperature of the DRAM device (selectively stopping a refresh signal for a portion of DRAM that is unused or containing only invalid data, according to metadata comprising a state of allocation and release of memory regions [CLM 17-18][C8, L45-64]. A stopped refresh signal may be construed as a signal to not perform refresh, e.g. to refresh at a rate of zero.
“the state of allocation and release of the memory region on the main memory with respect to the application program 101 is checked in cooperation with the memory management unit 104 of the operating system, and according to this memory region state, the memory bank with all its memory regions unused, that is, the memory bank with contains no memory region which is still allocated to the application program 101 and utilized as valid one, is determined. Then, the power supply with respect to that determined memory bank is stopped so that the power is supplied only with respect to the other memory banks. Consequently, it becomes possible to dynamically control the power supply with respect to the main memory according to the state of utilization of the main memory by the application program 101. Even in a case where the data write is carried out once, the power supply to the corresponding memory bank will be shut off when that data is invalidated. Thus, it is possible to realize the power management suitable for the power saving in the portable information terminal.” [C8, L45-64].
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to further modify the memory controller of the combination to apply the refresh signal to the DRAM based further on metadata indicating the state of data in a DRAM bank as disclosed by Yoshida in order to further save power when the bank contains invalid data, as it is understood that banks of invalid data do not need to be refreshed.	

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
[CLM 16]
16. The computing device of claim 11, wherein:
the second processing circuit component is configured to, prior to the change in the operating parameter, performing a first set of cache coherency checks using a directed probe messaging protocol; and
after the change in the operating parameter, performing a second set of cache coherency checks using a broadcast messaging protocol over the signal pathway.
	None of the cited prior art of record appears to teach or suggest the above features in combination with the features of the base claim, further including switching between use of directed probe messaging protocol before the change in operating parameter and use of broadcast messaging protocol over the signal pathway after the change in the operating parameter.

Remarks
	Applicant’s representative and the Examiner discussed proposed amendments to the claims in an interview held 9/26/2022, however no agreement was reached.
	Examiner suggests amending claim 1 to avoid contingent limitations, e.g. including at least an express step of detecting the change in an operating parameter, and modifying the signal pathway based on the detected change in the operating parameter.
Further specifying modifying the signal pathway based on a change in a timing parameter associated with detected change in the operating parameter may also help distinguish the claims over some types of changes in an operating parameter, e.g. a system power-off signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bert US 2013/0282950
0015
Determine temperatures and distribute write operations across the devices to avoid overheating any one module
0017
Temperature sensors
Dedicated line between processor sensors
Adjust data write location/schedule to favor colder side of device
0020
Spread thermal energy evenly
Target a parameter, e.g. a range of 10%
Place new data on colder modules


Coutts US 2017/0031376
0047
Set supply voltage of a signal path by using input data from FEOL sensors and inferred BEOL delays from temperature measurements
0109
Apply frequency policy based on delays of the included paths



Shoemaker US 2012/0249219
[0038] Temperature information is gathered for the memory module, 340. In one embodiment, the memory module has only one thermal sensor that is aligned with one of the thermal sensors of the logic die. In alternate embodiments, the memory module may have multiple thermal sensors. The memory module may have management (or other control) circuitry that utilizes temperature information to manage operation of the memory module. In one embodiment, the refresh rate for the memory array is determined based, at least in part, on the operating temperature of the memory module.
[0039] The management circuitry utilizes the temperature information from the memory module thermal senor and the temperature difference information to adjust, if necessary, the operational parameters of the memory module, 350. In one embodiment, the refresh rate of the memory module may be determined based on the measured temperature as adjusted by the temperature difference information. Other operational parameters may also be adjusted.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                 

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136